UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Quarterly Period Ended March 31, 2010 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from SHENTANG INTERNATIONAL, INC. (Exact name of registrant as specified in Charter) Nevada 333-148545 (State or other jurisdiction of incorporation or organization) (Commission File No.) (IRS Employee Identification No.) 7/F Shenping Liyuan Bldg, 3 Longcheng BeiLu, Longgang Central City, Longgang District, Shenzhen 518116, People’s Republic of China (Address of Principal Executive Offices) (206) 202-3226 (Issuer Telephone number) (Former Name or Former Address if Changed Since Last Report) Check whether the issuer (1) has filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the preceding 12 months (or for such shorter period that the issuer was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days. Yes xNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes oNo o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company filer. See definition of “accelerated filer” and “large accelerated filer” in Rule 12b-2 of the Exchange Act (Check one): Large Accelerated Filer oAccelerated Filer oNon-Accelerated Filer oSmaller Reporting Company x Indicate by check mark whether the registrant is a shell company as defined in Rule 12b-2 of the Exchange Act. Yes oNo x State the number of shares outstanding of each of the issuer’s classes of common equity, as of May 12, 2010: 20,000,000 shares of common stock. SHENTANG INTERNATIONAL, INC. FORM 10-Q March 31, 2010 INDEX PART I FINANCIAL INFORMATION Item 1. Financial Statements F-1-F-11 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 1 Item 3. Quantitative and Qualitative Disclosures About Market Risk 7 Item 4T. Controls and Procedures 7 PART II OTHER INFORMATION Item 1 Legal Proceedings 8 Item 1A. Risk Factors 8 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 8 Item 3. Defaults Upon Senior Securities 8 Item 4. (Removed & Reserved) 8 Item 5. Other Information 8 Item 6. Exhibits 8 SIGNATURE Shentang International Inc. and Subsidiaries Consolidated Financial Statements March 31, 2010 (Unaudited) TABLE OF CONTENTS Page Consolidated balance sheets F-1 Consolidated statements of operations and comprehensive income F-2 Consolidated statements of cash flows F-3 Notes to consolidated financial statements F-4~F-11 3 Item 1. Financial Informa Shentang International Inc. and Subsidiaries Consolidated Balance Sheets March 31, December 31, Unaudited Assets Current assets: Cash and cash equivalents $ $ Accounts receivable, net Other receivables Inventory Prepaid expenses Total current assets Prepayment to related parties for acquisition Property and equipment, net $ $ Liabilities and Stockholders’ Equity Current liabilities: Accruals and other payables $ $ Total current liabilities Stockholders’ equity: Common stock($0.001 par value;190,000,000 shares authorized, 20,000,000 shares issued and outstanding) Additional paid-in capital Unappropriated retained earnings Accumulated other comprehensive loss ) ) Total stockholders’ equity $ $ See notes to consolidated financial statements. F-1 Shentang International Inc. and Subsidiaries Consolidated Statements of Operations and Comprehensive Income Three Months Ended March 31, (Unaudited) (Unaudited) Sales $ $ Cost of sales Gross margin Operating expenses Research and development expenses Selling expenses General and administrative expenses (Loss) / Income from operations ) Other expenses Interest expenses (Loss) / Income before income tax expense ) Income tax expense - - Net (loss)/income ) Foreign currency translation gain Comprehensive (loss) / income $ ) $ (Loss) / Earnings per share – basic and diluted $ ) $ Weighted average number of shares outstanding - basic and diluted See notes to consolidated financial statements. F-2 Shentang International Inc. and Subsidiaries Consolidated Statements of Cash Flows Three Months Ended March 31, (Unaudited) (Unaudited) Cash flows from operating activities Net income/(Loss) $ ) $ Adjustments to reconcile net income (Loss) to cash provided by operating activities Depreciation - Bad debt provision - Changes in operating assets and liabilities Accounts receivable ) Other receivables ) Loan to director - ) Prepaid expenses Inventory ) Accounts payable Accruals and other payables ) Amount due to directors - Net cash provided by operating activities Cash flows from investing activities Prepayment to related parties for acquisition ) - Net cash used in investing activities ) - Effect of exchange rate fluctuation on cash and cash equivalents Net (decrease)/increase in cash and cash equivalents ) Cash and cash equivalents at beginning of the period Cash and cash equivalents at end of the period $ $ Supplemental disclosure of cash flow information: Cash paid during theperiod for Interest $
